DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on02/05/2021 has been entered.
After a thorough search and examination of the instant application and in light amendments and in light of the prior art of record, claims 1 – 20 are allowed. 

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theo Kountotsis on 2/19/2021.
The application has been amended as follows: 
While claims 2 – 9, 11 – 18 and 20 remain unchanged from the claim listing dated 02/05/2021 independent claims 1, 10 and 19 have been further amended as follows.

1. (Currently Amended) A computer-implemented method executed on a processor for generating a customized visual map for a user, the method comprising:
extracting content from each of a plurality of sources;
analyzing the content by identifying and extracting at least knowledge information and topic information from the content;
generating a generic map from the content extracted from the plurality of sources, the generic map being a template free from association with any user; 
	creating a user profile based on preexisting skills, courses, work experience, and knowledge of the user;
generating, via a customized visual map generator, a plurality of customized and dynamic visual maps collectively representing a knowledge domain of the user by feeding the customized visual map generator concurrently with the generic map and the user profile including the preexisting skills, courses, work experience, and knowledge of the user, wherein each of the plurality of customized and dynamic visual maps of the user are compared, by the user’s initiative, to each of a plurality of independently created customized and dynamic visual maps of other users of comparable background , thus allowing the user to assess knowledge gaps between each of the plurality of customized and dynamic visual maps of the user and each of the plurality of independently created customized and dynamic visual maps of other users of comparable background so that the user selects and self-manages particular knowledge gaps to bridge where user self-management of the particular knowledge gaps bridged is derived directly from differences found by the user in visual map comparisons; and 
once the user has selected the particular knowledge gaps to bridge, enabling the user to employ a mobile device to create and display a revised customized and dynamic visual map including the particular bridged knowledge gaps.  

10. (Currently Amended) A system for generating a customized visual map for a user, the system comprising:
a memory; and 
one or more processors in communication with the memory configured to:
, via a generic map generator, a generic map from a plurality of content sources, the generic map being a template free from association with any user;
, via a user profile builder, a user profile based on preexisting skills, courses, work experience, and knowledge of the user; and
, via a customized map generator, a plurality of customized and dynamic visual maps that collectively represent a knowledge domain of the user by feeding the customized map generator concurrently with the generic map and the user profile including the preexisting skills, courses, work experience, and knowledge of the user, wherein each of the plurality of customized and dynamic visual maps of the user are compared, by the user’s initiative, to each of a plurality of independently created customized and dynamic visual maps of other users , thus allowing the user to assess knowledge gaps between each of the plurality of customized and dynamic visual maps of the user and each of the plurality of independently created customized and dynamic visual maps of other users of comparable background so that the user selects and self-manages particular knowledge gaps to bridge where user self-management of the particular knowledge gaps bridged is derived directly from differences found by the user in visual map comparisons;
wherein, once the user has selected the particular knowledge gaps to bridge, enabling the user to employ a mobile device to create and display a revised customized and dynamic visual map including the particular bridged knowledge gaps.      

19. (Currently Amended) A non-transitory computer readable storage medium comprising a computer readable program for generating a customized visual map for a user, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
extracting content from each of a plurality of sources;
analyzing the content by identifying and extracting at least knowledge information and topic information from the content;
generating a generic map from the content extracted from the plurality of sources, the generic map being a template free from association with any user;  

generating, via a customized visual map generator, a plurality of customized and dynamic visual maps collectively representing a knowledge domain of the user by feeding the customized visual map generator concurrently with the generic map and the user profile including the preexisting skills, courses, work experience, and knowledge of the user, wherein each of the plurality of customized and dynamic visual maps of the user are compared, by the user’s initiative, to each of a plurality of independently created customized and dynamic visual maps of other users of comparable background , thus allowing the user to assess knowledge gaps between each of the plurality of customized and dynamic visual maps of the user and each of the plurality of independently created customized and dynamic visual maps of other users of comparable background so that the user selects and self-manages particular knowledge gaps to bridge where user self-management of the particular knowledge gaps bridged is derived directly from differences found by the user in visual map comparisons; and    
once the user has selected the particular knowledge gaps to bridge, enabling the user to employ a mobile device to create and display a revised customized and dynamic visual map including the particular bridged knowledge gaps.      




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not teach or fairly suggest the combination of elements as recited in independent claims 1, 10, and 19.
More specifically, the prior art made of record does not specifically suggest the combination of “generating a customized visual map for a user, the method comprising: extracting content from each of a plurality of sources; analyzing the content by identifying and extracting at least knowledge information and topic information from the content; generating a generic map from the content extracted from the plurality of sources, the generic map being a template free from association with any user; creating a user profile based on preexisting skills, courses, work experience, and knowledge of the user; generating, via a customized visual map generator, a plurality of customized and dynamic visual maps collectively representing a knowledge domain of the user by feeding the customized visual map generator concurrently with the generic map and the user profile including the preexisting skills, courses, work experience, and knowledge of the user”, “wherein each of the plurality of customized and dynamic visual maps of the user are compared, by the user’s initiative, to each of a plurality of independently created customized and dynamic visual maps of other users of comparable background, thus allowing the user to assess knowledge gaps between each of the plurality of customized and dynamic visual maps of the user and each of the plurality of independently created customized and dynamic visual maps of other users of comparable background so that the user selects and self-manages particular knowledge gaps to bridge, where user self-management of the particular knowledge bridged is derived directly from differences found by the user in visual map comparisons; and once the user has selected the particular knowledge gaps to bridge, enabling the user to employ a mobile device to create and display a revised customized and dynamic visual map including the particular bridged knowledge gaps” in combination with all the other limitations in the independent claims 1, 10 and 19.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET GMAHL whose telephone number is (571)272-5636.  The examiner can normally be reached on Monday - Friday 9am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        2/19/2021





/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166